Case 3:20-cv-12217-MAS-LHG Document 9 Filed 10/02/20 Page 1 of 2 PageID: 64




October 2, 2020                                                                   Matthew T. Martens
                                                                                       +1 202 663 6921 (t)
VIA ECF AND EMAIL                                                                      +1 202 663 6363 (f)
                                                                          matthew.martens@wilmerhale.com


The Honorable Lois H. Goodman
United States Magistrate Judge
United States District Court
 for the District of New Jersey
Clarkson S. Fisher Federal Building
402 E. State Street
Trenton, New Jersey 08608

     Re: Sterk v. The Bank of Nova Scotia, No. 20-cv-11059; Alishaev v. The Bank of Nova
         Scotia, No. 20-cv-11329; Tomasulo v. The Bank of Nova Scotia, No. 20-cv-12111;
         Braun v. The Bank of Nova Scotia, No. 20-cv-12217; Tran v. The Bank of Nova Scotia,
         No. 20-cv-12261; Serri v. The Bank of Nova Scotia, No. 20-cv-12927; Blankenship v.
         The Bank of Nova Scotia, No. 20-cv-12998; Port 22 LLC v. The Bank of Nova Scotia,
         No. 20-12999; Lamborn v. The Bank of Nova Scotia, No. 20-cv-12999; Robert Charles
         Class A LLP v. The Bank of Nova Scotia, No. 20-cv-13116

Dear Judge Goodman:

I write on behalf of The Bank of Nova Scotia, Scotia Capital (USA) Inc., Scotia Holdings (US)
Inc., Scotiabanc Inc., and The Bank of Nova Scotia Trust Company of New York (collectively,
“BNS Defendants”) and in connection with the above-captioned cases.

We have been conferring with counsel for plaintiffs in the ten putative class actions pending in
this district and, formerly, in other districts regarding acceptance of service and a proposed
schedule for plaintiffs’ filing of a consolidated complaint and defendants’ response, as well as
other matters, including discovery. Recently, there have been efforts by some plaintiffs’ counsel
to effect service on some of the defendants in some of the actions. Accordingly, pursuant to
Local Civil Rule 6.1, and to foster the orderly conduct of this litigation and conserve the
resources of the Court and the parties, we respectfully request that the Court stay all deadlines
for defendants to respond to any of the complaints in the above-captioned actions sine die
pending the Court’s decision on the parties’ joint proposal concerning scheduling, which the
parties expect to submit to the Court within 10 business days after the appointment of lead
counsel.

All parties consent in this request. No other requests for extension have been submitted to the
Court in this matter.

In submitting this request, the BNS Defendants do not intend to waive, and do not waive, any of
their defenses, including those based on lack of personal jurisdiction.
Case 3:20-cv-12217-MAS-LHG Document 9 Filed 10/02/20 Page 2 of 2 PageID: 65




The Honorable Lois H. Goodman
October 2, 2020
Page 2


Respectfully submitted,




Matthew T. Martens
